
	
		II
		111th CONGRESS
		1st Session
		S. 983
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Ms. Snowe (for herself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reform the essential air service
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Aviation Improvement
			 Act.
		2.Repeal of essential air service local
			 participation program
			(a)In generalSubchapter II of chapter 417 of title 49,
			 United States Code, is amended by striking section 41747, and such title 49
			 shall be applied as if such section 41747 had not been enacted.
			(b)Clerical amendmentThe table of sections for chapter 417 of
			 title 49, United States Code, is amended by striking the item relating to
			 section 41747.
			3.Per passenger subsidy for essential air
			 service
			(a)In generalSection 41742 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(c)Per passenger subsidy cap
						(1)In generalThe Secretary of Transportation may not
				provide compensation to an air carrier to provide air transportation under this
				subchapter to an otherwise eligible place in the 48 contiguous States if the
				eligible place—
							(A)is located fewer than 70 highway miles from
				a large hub airport or medium hub airport; or
							(B)is located fewer than 210 highway miles
				from a large hub airport or medium hub airport and providing such air
				transportation would require a per passenger subsidy in excess of the dollar
				amount described in paragraph (2).
							(2)Dollar amount of per passenger
				subsidy
							(A)Dollar amount in 2010For calendar year 2010, the dollar amount
				described in this paragraph is $200.
							(B)Dollar amount
				after 2010For any calendar year after calendar year 2010, the
				dollar amount described in this paragraph is an amount equal to $200 increased
				or decreased by an amount equal to—
								(i)$200, multiplied by
								(ii)the percentage (if any) of the increase or
				decrease (as the case may be) in the CPI for the preceding calendar year
				compared to the CPI for calendar year 2009.
								(C)RoundingAny increase or decrease under subparagraph
				(B) of the dollar amount described in this paragraph shall be rounded to the
				nearest dollar.
							(3)CPI for any
				calendar yearFor purposes of paragraph (2), the CPI for any
				calendar year is the average of the Consumer Price Index as of the close of the
				12-month period ending on August 31 of that calendar year.
						(4)Consumer Price IndexFor purposes of paragraph (3), the term
				Consumer Price Index means the last Consumer Price Index for
				all-urban consumers published by the Department of
				Labor.
						.
			(b)Per passenger subsidy definedSection 41731(a) of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(3)per passenger subsidy
				means—
						(A)the total compensation provided by the
				Secretary of Transportation to an air carrier under this subchapter that is
				necessary for the air carrier to provide air transportation to an eligible
				place, divided by
						(B)the total number of passengers using such
				air
				transportation.
						.
			(c)Conforming repealSection 332 of the Department of
			 Transportation and Related Agencies Appropriations Act, 2000 (Public Law
			 106–69; 49 U.S.C. 41731 note) is repealed.
			4.Communities above per passenger subsidy
			 cap
			(a)In generalSubchapter II of chapter 417 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					41749.Essential air service for eligible places
				above per passenger subsidy cap
						(a)ProposalsA State or local government may submit a
				proposal to the Secretary of Transportation for compensation for an air carrier
				to provide air transportation to a place described in subsection (b).
						(b)Place describedA place described in this subsection is a
				place—
							(1)that is otherwise an eligible place;
				and
							(2)for which the per passenger subsidy exceeds
				the dollar amount described in section 41742(c).
							(c)DecisionsNot later than 90 days after receiving a
				proposal under subsection (a) for compensation for an air carrier to provide
				air transportation to a place described in subsection (b), the Secretary
				shall—
							(1)decide whether to provide compensation for
				the air carrier to provide air transportation to the place; and
							(2)approve the proposal if the State or local
				government or a person is willing and able to pay the difference
				between—
								(A)the per passenger subsidy; and
								(B)the dollar amount allowable for such
				subsidy under section 41742(c).
								(d)Compensation payments
							(1)In generalIf the Secretary decides to provide
				compensation for an air carrier to provide air transportation to a place under
				subsection (c), the Secretary shall pay such compensation at such time and in
				such manner as the Secretary determines is appropriate.
							(2)Duration of paymentsThe Secretary shall continue to pay
				compensation under this section only as long as—
								(A)the State or local government or person
				agreeing to pay compensation under subsection (c)(2) continues to pay such
				compensation; and
								(B)the Secretary decides the compensation is
				necessary to maintain air transportation to the place.
								(e)Review
							(1)In generalThe Secretary shall periodically review the
				type and level of air service provided under this section.
							(2)ConsultationThe Secretary may make appropriate
				adjustments in the type and level of air service to a place under this section
				based on the review under paragraph (1) and consultation with the affected
				community and the State or local government or person agreeing to pay
				compensation under subsection (c)(2).
							(f)Ending, suspending, and reducing air
				transportationAn air carrier
				providing air transportation to a place under this section may end, suspend, or
				reduce such air transportation if, not later than 30 days before ending,
				suspending, or reducing such air transportation, the air carrier provides
				notice of the intent of the air carrier to end, suspend, or reduce such air
				transportation to—
							(1)the Secretary;
							(2)the affected community; and
							(3)the State or local government or person
				agreeing to pay compensation under subsection
				(c)(2).
							.
			(b)Clerical amendmentThe table of sections for chapter 417 of
			 title 49, United States Code, is amended by adding after the item relating to
			 section 41748 the following new item:
				
					
						41749. Essential air service
				for eligible places above per passenger subsidy
				cap.
					
					.
			5.Preferred essential air service
			(a)In generalSubchapter II of chapter 417 of title 49,
			 United States Code, as amended by section 4, is further amended by adding after
			 section 41749 the following:
				
					41750.Preferred essential air service
						(a)ProposalsA State or local government may submit a
				proposal to the Secretary of Transportation for compensation for a preferred
				air carrier described in subsection (b) to provide air transportation to an
				eligible place.
						(b)Preferred air carrier
				describedA preferred air
				carrier described in this subsection is an air carrier that—
							(1)submits an application under section
				41733(c) to provide air transportation to an eligible place;
							(2)is not the air carrier that submits the
				lowest cost bid to provide air transportation to the eligible place; and
							(3)is an air carrier that the affected
				community prefers to provide air transportation to the eligible place instead
				of the air carrier that submits the lowest cost bid.
							(c)DecisionsNot later than 90 days after receiving a
				proposal under subsection (a) for compensation for a preferred air carrier
				described in subsection (b) to provide air transportation to an eligible place,
				the Secretary shall—
							(1)decide whether to provide compensation for
				the preferred air carrier to provide air transportation to the eligible place;
				and
							(2)approve the proposal if the State or local
				government or a person is willing and able to pay the difference
				between—
								(A)the rate of compensation the Secretary
				would provide to the air carrier that submits the lowest cost bid to provide
				air transportation to the eligible place; and
								(B)the rate of compensation the preferred air
				carrier estimates to be necessary to provide air transportation to the eligible
				place.
								(d)Compensation payments
							(1)In generalIf the Secretary decides to provide
				compensation for a preferred air carrier to provide air transportation to an
				eligible place under subsection (c), the Secretary shall pay such compensation
				at such time and in such manner as the Secretary determines is
				appropriate.
							(2)Duration of paymentsThe Secretary shall continue to pay
				compensation under this section only as long as—
								(A)the State or local government or person
				agreeing to pay compensation under subsection (c)(2) continues to pay such
				compensation; and
								(B)the Secretary decides that it is necessary
				to pay compensation to an air carrier to maintain air transportation to the
				eligible place.
								(e)Review
							(1)In generalThe Secretary shall periodically review the
				type and level of air service provided under this section.
							(2)ConsultationThe Secretary may make appropriate
				adjustments in the type and level of air service to an eligible place under
				this section based on the review under paragraph (1) and consultation with the
				affected community and the State or local government or person agreeing to pay
				compensation under subsection (c)(2).
							(f)Ending, suspending, and reducing air
				transportationA preferred
				air carrier providing air transportation to an eligible place under this
				section may end, suspend, or reduce such air transportation if, not later than
				30 days before ending, suspending, or reducing such air transportation, the
				preferred air carrier provides notice of the intent of the preferred air
				carrier to end, suspend, or reduce such air transportation to—
							(1)the Secretary;
							(2)the affected community; and
							(3)the State or local government or person
				agreeing to pay compensation under subsection
				(c)(2).
							.
			(b)Clerical amendmentThe table of sections for chapter 417 of
			 title 49, United States Code, as amended by section 4, is further amended by
			 adding after the item relating to section 41749 the following new item:
				
					
						41750. Preferred essential air
				service.
					
					.
			6.Restoration of eligibility to a place
			 determined by the Secretary to be ineligible for subsidized essential air
			 serviceSection 41733 of title
			 49, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)Restoration of eligibility for subsidized
				essential air service
					(1)In generalIf the Secretary of Transportation
				terminates the eligibility of a place to receive basic essential air service, a
				State or local government may submit to the Secretary a proposal for restoring
				such eligibility.
					(2)Determination by SecretaryIf the per passenger subsidy required to
				provide basic essential air service to a place pursuant to a proposal submitted
				under paragraph (1) does not exceed the per passenger subsidy cap described in
				section 41742(c), the Secretary shall issue an order restoring the eligibility
				of the place to receive basic essential air
				service.
					.
		7.Calculation of highway mileage to medium
			 and large hub airports
			(a)In generalSection 41731 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(c)Calculation of highway mileage to medium
				and large hub airports
						(1)In generalIn making any decision under this
				subchapter with respect to compensation or eligibility for compensation for
				essential air service based on the highway mileage of an eligible place from
				the nearest large hub airport or medium hub airport, the Secretary of
				Transportation shall calculate the highway mileage based on the highway mileage
				of the most commonly used route, as identified under paragraph (2).
						(2)Most commonly used routeThe Secretary shall identify the most
				commonly used route between an eligible place and the nearest large hub airport
				or medium hub airport by—
							(A)consulting with the Governor or a designee
				of the Governor in the State in which the eligible place is located; and
							(B)considering the route certified by the
				Governor or a designee of the Governor to be the most commonly used
				route.
							(3)ApplicabilityThis subsection shall apply only with
				respect to eligible places in the 48 contiguous States and the District of
				Columbia.
						.
			(b)Conforming amendmentSection 409 of Vision 100—Century of
			 Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 41731 note) is
			 repealed.
			8.Office of Rural Aviation
			(a)EstablishmentThere is established within the Office of
			 the Secretary of Transportation the Office of Rural Aviation (in this section
			 referred to as the Office).
			(b)FunctionsThe functions of the Office are—
				(1)to develop a uniform 4-year contract for
			 air carriers providing essential air service to communities under subchapter II
			 of chapter 417 of title 49, United States Code;
				(2)to develop a mechanism for comparing
			 applications submitted by air carriers under section 41733(c) to provide
			 essential air service to communities, including comparing—
					(A)estimates from air carriers on—
						(i)the cost of providing essential air
			 service; and
						(ii)the revenues air carriers expect to receive
			 when providing essential air service; and
						(B)estimated schedules for air transportation;
			 and
					(3)to select an air carrier from among air
			 carriers applying to provide essential air service, based on the criteria
			 described in paragraph (2).
				9.Adjustments to compensation for
			 significantly increased costsSection 41737 of title 49, United States
			 Code, is amended—
			(1)in subsection (a)(1)—
				(A)in subparagraph (B), by striking ;
			 and and inserting a semicolon;
				(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
				(C)by adding at the end the following:
					
						(D)provide for an adjustment in compensation
				to account for significant increases in fuel costs, in accordance with
				subsection (e).
						;
				and
				(2)in subsection (e)—
				(A)in paragraph (1), by striking
			 may and inserting shall; and
				(B)in paragraph (2), by striking
			 may and inserting shall.
				10.Charter air carrier passenger
			 boardingsNotwithstanding any
			 other provision of law, the Secretary of Transportation shall treat passenger
			 boardings on aircraft operated by charter air carriers at airports receiving
			 essential air service under subchapter II of chapter 417 of title 49, United
			 States Code, as passenger boardings for purposes of section 47114(c)(1)(E) of
			 such title.
		11.Authorization of appropriations
			(a)Essential air serviceSection 41737(d)(2) of title 49, United
			 States Code, is amended to read as follows:
				
					(2)In addition to amounts authorized to be
				appropriated under section 41742(a), not more than $125,000,000 shall be
				available to the Secretary out of the Fund for each of the fiscal years 2010
				through 2013 to incur obligations under this section. Amounts made available
				under this section remain available until
				expended.
					.
			(b)Small community
			 air service development programSection 41743(e)(2) of title 49, United
			 States Code, is amended by striking 2009 and inserting
			 2013.
			
